Per Curiam.

Even if we should assume that the second cause of action set forth in the complaint sufficiently pleads a conspiracy by defendants intentionally to interfere without justification with known contractual rights possessed by plaintiff, to his damage, upon the affidavits and documentary evidence submitted it appears that this cause of action has no merit. Not a scintilla of proof is adduced to show that' defendants had conspired to defraud plaintiff or to deprive him of fees for. services which he claims to have rendered to defendant Morgenstern. Plaintiff in effect concedes he now has no such proof. As to the second cause of action there are no issues of fact to be tried and defendants’ motion for summary judgment dismissing the complaint as to that cause should have been granted.
The order so far as appealed from should, accordingly, be reversed, with $20 costs and disbursements to the appellants, and the motion for summary judgment as to the second cause of action granted.
Martin, P. J., Dore, Cohn, Wasservogel and Peck, JJ., concur.
Order, so far as appealed from, unanimously reversed, with $20 costs and disbursements to the appellants, and the motion for summary judgment as to the second cause of action granted. Settle ordér on notice.